Dear Representative Dupre:
You have requested that this office clarify Opinion No. 97-51, issued in April of 1997, which addressed the collection of tall grass liens.  That opinion was originally requested by Ms. Sheila Boudreaux on behalf of the Lafourche Parish Council, Sheriff, and Assessor.
Opinion Number 97-51 concluded that tall grass liens were not taxes and that property subject to tall grass liens could not be sold at tax sale if the owner refused to pay the liens.  You asked that we clarify this opinion in light of LSA-R.S. 33:4754
and resolve an apparent conflict between this opinion and Opinion No. 96-427.
Opinion Number 96-427 dealt with the collection of fire protection service charges authorized by LSA-R.S. 40:1502.1.  We opined that property subject to delinquent fire protection service charges could be seized and sold in the same manner as property which is the subject of delinquent ad valorem taxes. LSA-R.S. 33:4754 authorizes the governing authority of certain parishes and municipalities to adopt ordinances and rules to remove, secure or maintain any building or structure within the parish or municipality.  Such maintenance includes grass cutting and weed abatement, at the expense of the property owner.  If the property owner fails to pay the expense, a lien may filed against the property.  The statute also authorizes the sale of such property in the same manner as the sale of real property for delinquent municipal or parish taxes.
After reviewing LSA-R.S. 33:4754 and Opinion No. 96-427, we find it necessary to modify Opinion No. 97-51.  In Opinion No. 97-51, we opined that property cannot be sold at tax sale because its owner refuses to pay grass liens imposed under LSA-R.S.33:1236; property can only be sold at tax sale if it is the subject of unpaid ad valorem taxes, and grass liens are not taxes. While we are still of the opinion that grass liens are not taxes, it is the opinion of this office that, property which is subject to unpaid grass liens may, in accordance with statutory authority, be sold at tax sale.
LSA-R.S. 47:2101.1 provides:
           All liens imposed upon immovable property under R.S. 13:2575, R.S. 33:1236, 4752, 4753, 4754, 4766, 5062, and 5062.1 shall be included in the ad valorem tax bill and shall be paid along with such taxes. Failure to pay the liens shall cause the immovable property to be subject to the same provisions of law as govern tax sales of immovable property.
Based upon the foregoing, it is the opinion of this office that property subject to unpaid grass liens may be sold at tax sale in the same manner as property subject to unpaid ad valorem taxes.  Opinion No. 97-51 is modified and amended hereby.
Yours very truly,
                        RICHARD P. IEYOUB ATTORNEY GENERAL
                        BY: JEANNE-MARIE ZERINGUE BARHAM Assistant Attorney General
RPI:JMZB:jv
State of Louisiana
DEPARTMENT OF JUSTICE CIVIL DIVISION            P.O. BOX 94005 BATON ROUGE         TEL: (504) 342-7013 RICHARD P. IEYOUB         70804-9005          FAX: (504) 342-2090 ATTORNEY GENERAL